Detailed Action
Claims 1-20 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 2, 11, 12 and 20 have been amended .

Response to Amendment
Based on Applicant’s amendment and argument the rejection of Claims 1-10 under 35 U.S.C. 101 is expressly withdrawn. 

Claim 1 has been amended as follows “determining, by the computer, one or more adjacent slices for each of the extracted slices; grouping, by the computer, the extracted slices and the one or more adjacent slices for each of the extracted slices into one or more slabs; inputting, by the computer, the one or more slabs into a two-dimensional machine- learned model, wherein inputting a slab among the one or more slabs comprises inputting each slice in the slab as a separate channel of the two-dimensional machine-learned model; identifying, by the computer, one or more features associated with the one or more slabs, based at least in part on an output of the two-dimensional machine-learned model in response to inputting the one or more slabs”; and  the Applicant present the following arguments:
a.  Applicant’s argue Gao fails to disclose "inputting ... the one or more slabs into a two-dimensional machine-learned model." Gao merely discloses that "device 103 uses the trained learning model ... [to] predict whether ICH exists" (Gao [0037]) and nowhere does Gao disclose that the trained learning model is a two-dimensional model. In fact, Gao discloses that "the application of 2D CNN models for ICH classification task is unable to capture contextual information along the axial axis" (Gao [0006]), and teaches against inputting the sequence of image slices into such a two-dimensional mode”
            As to above argument [a], Examiner respectfully disagrees with the Applicant for following reason. Gao in background of the specification in paragraph [0006] describe the drawback of the 2D CNN models for ICH classification task, and explains how to overcome the drawback in order to detect a medical condition using convolutional Recurrent Neural Network (ConvRNN)(see Abstract, [0023]-[0024], Figs.4 and 5, see also the Office Action).   Thus, Gao utilize the ConvRNN instead of 2D CNN models. In addition as shown in the Non- Final rejection, the rejection  was based on ConvRNN (see page 6 that indicate Figs.4-5, where  Figs.4-5 describe the  ConvRNN).  

b.  Applicant argues Gao does not teach “ inputting, by the computer, the one or more slabs into a two-dimensional machine- learned model”
            As to above argument [b], Examiner respectfully disagrees with the Applicant because Gao teaches the limitation as follows: the ConvRNN learning model can perform ICH detection and segmentation tasks simultaneously.  Model performance can be further improved by using the combined 2D and 3D information extracted from slice-level and subject-level images. Third, the model can be flexible on the type of ICH classification labels it predicts and supports different training scenarios (see [0023]). In  addition  as described in paragraphs [0035] and [0038], the model is two dimensional  learning model and it is called Bi-directional ConvRNN module 206 ). 

c. The Applicant argues “identifying, by the computer, one or more features associated with the one or more slabs, based at least in part on an output of the two-dimensional machine-learned model in response to inputting the one or more slabs”

As to above argument [c], Examiner respectfully disagrees with the Applicant because Gao teaches Bi-directional ConvRNN module 206 is used to utilize the contextual information between adjacent slices to improve the slice-level feature maps. Classification module 208 
utilizes output feature maps from ConvRNN module 206 to generate slice-level or subject-level ICH predictions. Attention module 210 is an optional component to magnify signals from salient features and filter out task-irrelevant features (see [0038]). 

d.  The Applicant argues Gao fails to disclose “inputting a slab among the one or more slabs comprises inputting each slice in the slab as a separate channel of the two-dimensional machine-learned model”
            As to above argument the Applicant argument is persuasive, thus the rejection based on Gao is expressly withdrawn.  However, after further search and consideration a new prior art that teach the added limitation is found.   Specifically, HU et al., (CN 109222972 A) teaches the two-dimensional image of each slice position as a channel, converting into a frame capable of inputting the two-dimensional image of dimY channel of the convolutional neural network; for the two-dimensional image on the dimZ x-y plane, the two-dimensional image of each slice position as a channel (see page 3 4th paragraph and claims 6).
Examiner address all the Applicant argument.  

Claim Rejections - 35 USC § 103

         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,5, 7-12,15, 17-20 are rejected   under 35 U.S.C. 103 as being unpatentable over Gao  et al.,  (hereafter Gao), US 20220005192 A1,  published November 9, 2021,  claim a benefit of us-provisional-application No 62842482, filed on May 2, 2019,  in view of HU, Jin-long (hereafter Hu) CN 109222972 A published on January 18, 2019.

Regarding  claim 1,  Gao  teaches A method of detecting intracranial hemorrhage (ICH) (Fig.5, ,  Method and System for subject-level Intracerebral Hemorrhage (ICH) detection, segmentation and volume estimation, ), comprising: 
receiving, by a computer, data corresponding to a tomograph scan associated with a patient (Fig 3,[0024], a medical image is  acquired by imaging systems(an image acquisition  device 105) using any type of imaging modalities, such as CT, magnetic resonance imaging, computed tomograph (CT), etc..); 
extracting, by the computer one or more slices from the received tomograph scan data(Fig.5, [0024],  the Computed Tomography (CT)  scans extract plurality slices  as shown in Fig.1A using Input Head CT Scan unit ); 
grouping, by the computer, the extracted slices and  one or more adjacent slices for each of extracted slices into one or more slabs (Fig.4 and Fig.5,  [0024], Figs.4-5,  as shown in Figs. 5 the plurality of extracted slices ( Slice1,Slice2, Slice3,…Slice n)  are generated sequentially and they are adjacent  one another;  and an encoder unit receives  the plurality of slices  send by an  Input Head CT Scan unit. Thus, grouping the extracted slices and the one or more adjacent slices into one or more slabs corresponding to combining the plurality of slices using   Input Head CT Scan unit and send to the encoder);
 inputting, by the computer, the one or more slabs into a two-dimensional machine- learned model ([0023], [0035] and [0038], the ConvRNN learning model can perform ICH detection and segmentation tasks simultaneously.  Model performance can be further improved by using the combined 2D and 3D information extracted from slice-level and subject-level images. Third, the model can be flexible on the type of ICH classification labels it predicts and supports different training scenarios (see [0023]). In addition  as described in paragraphs [0035] and [0038], the model is two dimensional  learning model and it is called Bi-directional ConvRNN module 206 ). 
Identifying, by the computer, one or more features associated with the one or more slabs, (Fig. 2, [0038], Encoder is composed of a sequence of convolution/pooling layers to extract task-relevant features from the scan slices), based at least in part on an output of the two-dimensional machine-learned model in response to inputting the one or more slabs (Fig.5, [0022], Specifically a Decoder of convolutional network (FCN)  combine features with different granularities extracted from the slices, up sample the feature maps, and output segmentation predictions); and 
determining, by the computer, that a slab corresponding to the one or more identified features contains a feature associated with ICH ( Fig.5, [0022], a novel end-to-end fully convolutional network (FCN) for performing the ICH detection and segmentation tasks simultaneously. Specifically a Decoder combine features with different granularities extracted from the slices, up sample the feature maps, and output segmentation predictions. Once the segmentation results are obtained, ICH volume can be estimated using voxel size information.);
However, it is noted that Gao does not specifically teach “inputting a slab among the one or more slabs comprises inputting each slice in the slab as a separate channel of the two-dimensional machine-learned model”
On the other hand  Hu teaches inputting a slab among the one or more slabs comprises inputting each slice in the slab as a separate channel of the two-dimensional machine-learned model (claims 6 page 3 4th paragraph, HU specifically teach the two-dimensional image of each slice position as a channel, converting into a frame capable of inputting the two-dimensional image of dimY channel of the convolutional neural network; for the two-dimensional image on the dimZ x-y plane, the two-dimensional image of each 
slice position as a channel (see page 3 4th paragraph and claims 6), 
 It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate the method of to convert 3-D image into groups of two-dimensional images taught by HU in to Gao. 
The suggestion/motivation for doing is to allow user of Gao to avoid using three-dimensional convolution with large calculation amount, reduces the calculation amount and improves the classification accuracy and classification speed (see page 4 1st paragraph).

Regarding Claim 5, Gao transmitting, by the computer, to a user, the determination of the slab corresponding to the one or more identified features containing the feature associated with ICH ([0022], [0034], [0035], the system further include a display device displaying a medical image and its segmentation results, wherein the segmentation result is the voxel size information that describe the ICH predictions for all slices).  

Regarding Claim 7,  Gao teaches the identifying the one or more features comprises applying a max-pooling layer to the one or more slices and the one or more adjacent slices (Fig 5, [0038], [0041],  the encoder is composed of a sequence of convolution/pooling layers to extract task-relevant features from the scan slices. The slice-level feature maps generated by the ConvRNN module are fed into a classification module composed of convolution/pooling layers to obtain slice-level, the slice-level feature maps are fused to obtain the subject-level feature maps using operations such as average/max pooling ).  

Regarding Claim 8, Gao teaches the identifying the one or more features comprises applying an average-pooling layer to the one or more slices and the one or more adjacent slices (Fig. 2, [0041],  the slice-level feature maps generated by the ConvRNN module are fed into a classification module composed of convolution/pooling layers to obtain slice-level, the slice-level feature maps are fused to obtain the subject-level feature maps using operations such as average/max pooling).  

Regarding Claim 9, Gao teaches assigning, by the computer, a weight value to the slices based on a focal loss function ([0046],  a loss function, and a parameter [Symbol font/0x6C] controls the weights of different subtask loss function, wherein the losses is the ICH volume loss. 

Regarding Claim10,  Gao teaches the tomograph scan comprises one or more of: a computed tomography (CT) scan ([0024], [0034], computed tomography (CT)), a magnetic resonance imaging (MRI) scan ([0024], Magnetic resonance imaging (MRI), functional MRI), a functional magnetic resonance imaging (fMRI) scan ([0024], functional MRI (e.g., fMRI, DCE-MRI, and diffusion MRI),), or a positron emission tomography (PET) scan ( [0024], Positron emission tomography (PET)).

Regarding Claim11,  Gao teaches A computer system for detecting intracranial hemorrhage (ICH), the computer system (Fig.3 [0049], a computer system including a processor, storage device, and medical database) comprising: one or more computer-readable non-transitory storage media configured to store computer program code; and one or more computer processors configured to access said computer program code and operate as instructed by said computer program code, said computer program code (Fig.3, [0053], the processor of the computer system communicatively coupled to the storage device, and the storage device store computer-executable instructions of one or more processing programs and data generated when a computer program is executed. The storage device includes a non- transitory computer readable median) including: 
receiving code configured to cause the one or more computer processors to receive data  corresponding to a tomograph scan associated with a patient ( , and Section 3.4 lines 224-230 Fig. 3, [0024], [0053], a medical image is  acquired by imaging systems(an image acquisition  device 105) using any type of imaging modalities, such as CT, magnetic resonance imaging, computed tomograph (CT), etc.., wherein as discussed above the processor of the computer system include  to computer-executable instructions when excited cause  the computed  to implement the process mentioned above); 
extracting code configured to cause the one or more computer processors to extract one or more slices from the received tomograph scan data (Fig.5, [0024], [0053],   the Computed Tomography (CT)  scans extract plurality slices  as shown in Fig.5 using Input Head CT Scan unit, wherein as discussed above the processor of the computer system include  to computer-executable instructions when excited cause  the computed  to implement the process mentioned above); 
            regarding the remaining limitations,   the limitations  are similar to the limitations of claim 1, thus the rejection applied to claim 1 is are applied to the remaining limitation of claim 11.

Claim 12 is rejected the same as claim 2 except claim 12 is directed to system  claim. Thus, argument analogous to that presented above for claim 2 is applicable to claim 12.

Claim 15 is rejected the same as claim 5 except claim 15 is directed to system claim. Thus, argument analogous to that presented above for claim 5 is applicable to claim 15.

Claim 17 is rejected the same as claim 7 except claim 17 is directed to system claim. Thus, argument analogous to that presented above for claim 7 is applicable to claim 17

Claim 18 is rejected the same as claim 8 except claim 18 is directed to system  claim. Thus, argument analogous to that presented above for claim 8 is applicable to claim 18.

Claim 19 is rejected the same as claim 9 except claim 19 is directed to system  claim. Thus, argument analogous to that presented above for claim 9 is applicable to claim 19.

Regarding Claim 20, Gao teaches  A non-transitory computer readable medium having stored thereon a computer program  (Fig.3, [0053], the processor of the computer system communicatively coupled to the storage device, and the storage device store computer-executable instructions of one or more processing programs, wherein the storage device includes a non- transitory computer readable median);
            regarding the remaining limitations,   the limitations  are similar to the limitations of claims 1 and 11, thus the rejection applied to claims 1 and 11 are also applied to the remaining limitation of claim 20.

Claims 2-4, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gao, US 11170504 B2,  claim a benefit of us-provisional-application No 62842482, in view of Hu, CN 109222972 A  as applied to claims 1,and 11 above, further in view of ZHENG, Ren-jian, (hereafter Zheng) CN 106296647A, published on January 04, 2017, and further more in view of CHERTOK et al., (hereafter CHERTOK), US 20160196672 A1, published on Jan. 4, 2016.

Regarding claim 2,  Gao teaches the slices are stored in a two dimensional array corresponding to the one or more extracted slices and the one or more determined adjacent slices for each of the extracted slices (Figs.4-5, [0022], the ConvRNN module can be either bidirectional Convolutional Long Short-Term Memory (ConvLSTM) or bidirectional Convolutional Gated Recurrent Unit (ConvGRU). The module is mainly used to capture and utilize contextual information between adjacent slices. The  two dimensional array that store the slices corresponds to  the bidirectional Convolutional Long Short-Term Memory that store the slices);
However, it is noted that modified the combination of Gao, Hu and Chertok does not specifically teach “each one of the extracted slices is stored in a separate column of the two-dimensional array, and each slice in a slab is stored in a separate row of the two-dimensional array”
On the other hand, Zheng further teaches wherein each one of the extracted slices is stored in a separate column of the two-dimensional array, and each slice in a slab is stored in a separate row of the two-dimensional array (page 6 last 4 paragraphs Zheng further teaches a server designed to store image slices different  rows and different columns based on level of resolution. Specifically, the server create a hierarchical directory storing map image slice with different resolutions, respectively placed in the different folder storage. At a resolution corresponding to the folder and the column number of the map image slice as file name, creating a first number of folder, the map. For example, FIG. 2 in geographic area 200 corresponding to the whole map is divided into 9 lines, the first number is 9, the folder can be named as numbers from 1 to 9. Then, in each column number corresponding to the folder, storing the row map image slice file, wherein each map image slice of the file to the map image slice as the file name. corresponding to 200 of the whole map of a geographical area in FIG. 2 is divided into 12 rows, each row number corresponding to the folder and the storing 12 of the map image file).
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate the method of storing slice images in separate column based on the resolution taught by Zheng in to Gao. 
The suggestion/motivation for doing is to allow user of Gao to improve classification accuracy and speed, since slice are stored in septate column based on the resolution level. 

Regarding claim 3, Gao teaches one or more convolutional filter layers to the two-dimensional array, and the features are identified in response in response to applying one or more convolutional filter layers (Fig. 2, [0038], Encoder is composed of a sequence of convolution/pooling layers to extract task-relevant features from the scan slices. Any suitable CNN architecture can be used, including but not limited to the CNN);
however, it is noted that the combination of Gao, Hu and Zheng does not specifically teach “the features are identified in response to generating a multi-dimensional array in response to applying one or more convolutional filter layers to the two-dimensional array” although Gao teaches identifying a feature using convolution/pooling layers.
On the other hand  Chertok further more teaches the features are identified in response to generating a multi-dimensional array in response to applying one or more convolutional filter layers to the two-dimensional array ( Fig.10, [0228]-[0029], Chertok further more teaches the convolutional layers of CNN 100 are applied onto an input image 132, wherein the convolutional layers produces a 3D output matrix composed of a stack of feature maps produced by the different filters of the layer. Output matrix 170 of CNN 100 has three dimensions, horizontal (X), vertical (Y) and depth (Z) while input image (x,y)  which can be represented by 2D matrix). 
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate the method of producing 3D output matrix represented by (X, Y, Z) vectors  taught by Chertok into Gao. 
The suggestion/motivation for doing is to allow user of Gao to indicate  a location within the input image (x, y) a specific feature map with a Z vector (x, y, Z), that is  the  2D image is represented in 3D space that  represent pixel values of the image using (x, y) value together with feature map using  Z vector that describe the important features of the image. 

Regarding claim 4, Gao teaches  determining that the slab corresponding to the one or more identified features contains the feature associated with ICH comprises applying a fully connected layer to the multi-dimensional array (Fig.5, [0033], [0038],, a novel end-to-end fully convolutional network (FCN) for performing the ICH detection and segmentation tasks simultaneously.).  

Claim 13 is rejected the same as claim 3 except claim 13 is directed to system  claim. Thus, argument analogous to that presented above for claim 3 is applicable to claim 13

Claim 14 is rejected the same as claim 4 except claim 14 is directed to system  claim. Thus, argument analogous to that presented above for claim 4 is applicable to claim 14

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gao, US 20220005192 A1,  claim a benefit of us-provisional-application No 62842482  in view of Hu, CN 109222972 A  as applied to claims 1,and 11 above, and further in view of Beaulieu et al., (hereafter Beaulieu), US 20080031400  A1, published on February 7, 2008.

Regarding claim 6, Gao teaches one or more pixels associated with the extracted slices are converted to units corresponding to features associated with the pixels ([0036]-[0037],   the segmentation mask can also have variations to accommodate scenarios such as binary ICH masks and detailed ICH subtype masks. The binary ICH masks convert the pixels of the  slice containing ICH to black and white pixels)
            However, it is noted that the combination of Gao and Hu does not specifically teach “one or more pixels associated with the extracted slices are converted to Hounsfield units corresponding to features associated with the pixels”
           On the other hand Beaulieu further teaches one or more pixels associated with the extracted slices are converted to Hounsfield units corresponding to features associated with the pixels ([0005] Beaulieu further teaches a common point to all three dimensional (3D) reconstruction algorithms is the use of reconstructed CT images (slices). All algorithms proceed by first thresholding (converting a CT slice into a binary image, where white pixels indicate objects of interest) each slice according to a pre-specified threshold value that corresponds to the Hounsfield Unit (HU) numbers of seed material. After this step, each slice contains connected components or "blobs" (groups of connected pixels) that represent detected seeds).  
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate well-known Hounsfield units (HU) universally used unit in computed tomography (CT) scanning taught by Beaulieu into Gao.
The suggestion/motivation for doing is to allow user of Gao to express CT numbers in a standardized and convenient form.  

Claim 16 is rejected the same as claim 6 except claim 16 is directed to system claim. Thus, argument analogous to that presented above for claim 6 is applicable to claim 16.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fikirte T Ashine whose telephone number is (571)272-5460. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FIKIRTE (Fiki) T ASHINE/              Examiner, Art Unit 3793       


/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793